Before KNIGHT, SMITH & DURANT.
This appeal is from a Final Judgment in which the trial Court awarded Appellee $150.00 plus costs. On consideration of the record, briefs, and argument of counsel, we find merit in«Appellant’s contentions that an agreement for the sale of real property, which has merged into a subsequent purchase agreement, cannot be rescinded, Dix v. Dix, 191 So.205 (Fla. 1939), and that there is no requirement under Florida law that a developer build a condominium unit in accordance with its building plan unless deviations from such plan rise to the level of breach of warranties. David v. B & J Holding Corp., 349 So.2d 676 (Fla.3d DCA 1977). Accordingly, the judgment appealed from is reversed.